Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on FormS-8 (Nos.333-124505 and 333-155163) and Form S-3 (Nos. 333-141098 and 333-157269) and related Prospectus’ of our report dated March25, 2009 with respect to the consolidated financial statements and schedule of OccuLogix, Inc. for the year ended December 31, 2008, included in this Annual Report (Form10-K) for the year ended December31, /s/ Ernst & Young LLP San
